Citation Nr: 1430660	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, status post prostatectomy, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to October 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama, RO. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of that proceeding has been associated with the claims file.  The appeal was remanded for additional development in November 2011 and May 2012.

In the May 2012 remand, the Board alerted the RO to the fact that the Veteran may have raised a claim of service connection for a skin disorder based upon a medical opinion linking a skin disorder to his active service.  See March 31, 2008 private dermatology opinion received April 7, 2008.  No action has been taken on this matter, which is again REFERRED to the RO for proper development.

In January 2014, the Board sought additional medical opinion by an expert from the Veterans Health Administration (VHA).  The opinion received, dated February 2014, has been provided to the Veteran with an opportunity to present additional evidence and/or argument.  In April 2014, the Veteran waived RO consideration of this evidence in the first instance.  Thus, the Board may proceed to adjudicate the merits of the case at this time. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The RO associated VA clinic records with Virtual VA in May 2012 and August 2013, and reviewed this evidence in the September 2013 supplemental statement of the case (SSOC).  Virtual VA also contains an Appellant's Brief dated December 2013.  There are no relevant records within VBMS.


FINDINGS OF FACT

1.  The Veteran was a participant in atmospheric nuclear test detonations in 1955 and 1956 with an estimated exposure to ionizing radiation of 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha), and 2 rem of internal committed dose to the prostate (beta + gamma); he is also presumed to have been exposed to ultraviolet sunlight while serving in the Pacific Proving Ground.

2.  The Veteran's prostate cancer was not manifested in service or in the first postservice year, and is not shown to be related to his active service, including exposure to ionizing radiation therein, or to be caused or aggravated by service-connected colon cancer.


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

An April 2006 letter that preceded the initial adjudication fully satisfied the VCAA notice requirements.  In this respect, the Veteran was notified of the types of evidence and/or information necessary to substantiate his claim, the respective duties between himself and VA in developing his claim, and the criteria for establishing an initial disability rating and effective date of award.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  This letter also included an enclosure to assist him in identifying the extent of his radiation risk activity.  

Regarding VA's duty to assist, the RO has obtained service medical records and post-service private medical records.  The RO also obtained service personnel records pertaining to the Veteran's radiation risk activities, including a Record of Exposure to Ionizing Radiation.  Furthermore, the RO arranged for the required development specific to cases involving disease alleged due to radiation exposure, including obtaining a radiation dose assessment from the Defense Threat Reduction Agency (DTRA) and opinions from the Undersecretaries of Health and Benefits regarding the likelihood that the Veteran's prostate cancer resulted from his exposure to ionizing radiation in service.  

In addition, the Board sought opinion from a VA physician on an aspect of the claim not considered by the VA Chief Public Health and Environmental Hazards Officer (CPHEHO).  After that opinion was obtained, the Veteran introduced additional evidence and theories.  In response, the Board sought opinion from a VHA expert to consider additional issues not considered by the above-mentioned medical opinions.  

With respect to the VHA opinion, the Board observes that the VHA examiner noted that, with respect to the question as to the significance of the Veteran's dose estimate to ionizing radiation (the cumulative effect of both atmospheric weapons testing and ultraviolet radiation), the examiner indicated not being an expert in "radiation physiology."  He also stated that, according to the urological community and medical literature, prostate cancer was not deemed a radiogenic malignancy.

The Board first notes that the VHA examiner did not express any lack of competency to address the questions posed by the Board given his knowledge of the consensus opinion of the urological community and by reference to medical literature.  He has a job description of "Chief, Urology Service" of a major VA Medical Center.  Thus, while the VHA examiner may not be an expert in radiation physiology, the Board finds that the VHA examiner deemed himself qualified to answer all questions posed by the Board, and the Board finds no reason to doubt his competency to address all matters after reading the opinion and the specific medical literature cited.

The Board next notes that the VHA examiner's statement that prostate cancer is not deemed a radiogenic malignancy by the urological community and medical literature conflicts, to a certain extent, with the provisions of 38 C.F.R. § 3.311(b)(2)(xxiii) which lists prostate cancer as a "radiogenic disease."  VA designated prostate cancer as a "radiogenic disease" for the following reasons:

The Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 98-542, required VA to develop regulations establishing standards and criteria for adjudicating veterans' claims for service-connected compensation for diseases claimed to be the result of exposure to ionizing radiation.  In response to that requirement, VA has defined the term "radiogenic disease" to mean a disease that may be induced by ionizing radiation and established a list of diseases that satisfy that definition at 38 CFR 3.311(b)(2).  That list is not an exclusive list, however, and since 1985 VA has added a number of conditions to it.

When the Secretary determines that a significant statistical association exists between exposure to ionizing radiation and any disease under the standards established at 38 CFR 1.17, VA adds that disease to the list of radiogenic diseases found at 38 CFR 3.311(b)(2).  Before making such a determination, the Secretary receives the advice of the Veterans Advisory Committee on Environmental Hazards (VACEH) based on its evaluation of scientific and medical studies.

On April 25-26, 1995, the VACEH held a public meeting in Washington, DC, and reviewed 53 medical and scientific studies having to do with radiation exposure and subsequent development of disease.  Based upon its assessment of those studies and the scientific literature that it had previously reviewed and deemed to be valid, the VACEH concluded that it would be appropriate to consider prostate cancer as being associated with radiation exposure for purposes of VA's compensation system.  Based on that recommendation, the Secretary has preliminarily determined that an association exists between radiation exposure and prostate cancer.

In response to a request from the Under Secretary for Benefits, the VACEH addressed the question of the radiogenicity of cancer generally.  The VACEH concluded that, on the basis of current scientific knowledge, exposure to ionizing radiation can be a contributing factor in the development of any malignancy.  The degree to which radiation exposure is a factor varies depending on the type of malignancy, the amount, rate and type of radiation exposure, and other relevant risk factors such as age at the time of exposure.  After reviewing this recommendation, the Secretary has preliminarily determined that an association exists between radiation exposure and any other cancer not listed at 38 CFR 3.311(b)(2).

As referenced by the CPHECO opinion below, the sensitivity of the prostate appears to be relatively low and not clearly established according to published medical sources.  The VHA examiner also cited to large studies to support his conclusion.  Additionally, the articles submitted by the Veteran himself, citing to the same source as the CPHECO, made a generalized statement that "[p]rostate cancer is not generally known to be caused by radiation..."  The designation of prostate cancer as a radiogenic disease for VA compensation purposes is based on a significant statistical association which reflects that prostate cancer "may be" induced by ionizing radiation.  This entitles a claimant to special development procedures which includes medical opinion regarding the specific facts of his or her case - the type of malignancy, the amount, rate and type of radiation exposure and other relevant risk factors.  The VHA examiner's conclusion that prostate cancer is not deemed a radiogenic disease by the medical community is consistent with the medical treatise source cited by the CPHECO, and does not run counter to any conclusion reached by VA.

The Board is also unaware of any relevant VA clinic records or documents from the Social Security Administration.  Thus, the Board finds that VA's duty to assist the Veteran in the development of facts pertinent to this claim has been met.

The Board finds substantial compliance with the directives of its two previous remands.  In this respect, a December 2011 duty to assist letter advised the Veteran to submit private medical nexus opinions which he had referenced during his September 2011 hearing.  The RO also assisted the Veteran in obtaining specified private treatment records, obtained VA clinic records and obtained a VA examiner opinion in January 2012 with an addendum in August 2012.  Notably, the VA examiner opinion fully addressed the questions posed by the Board and satisfied the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board is cognizant that a VHA opinion was subsequently obtained, but this request was in response to new information provided by the Veteran and not due to any inadequacy of the VA examination report at the time the opinion was rendered.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the September 2011 hearing, the undersigned VLJ identified the issue on appeal, clarified the Veteran's military duties involving radiation exposure, and discussed whether there was any outstanding evidence to support his claim - including supporting medical opinions of a nexus between his radiation exposure and prostate cancer.

Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did reveal evidence that might be available, and the Board remanded the case in November 2011 to assist the Veteran in obtaining that evidence.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

II.  Analysis

The Veteran seeks to establish his entitlement to service connection for prostate cancer due to ionizing radiation exposure in service.  He served on active duty from January 1954 to October 1957, and was a participant in atmospheric nuclear test detonations in 1955 and 1956.  He was first diagnosed with prostate cancer in 2004 resulting in a radical retropubic prostatectomy.  In 2005, the Veteran underwent a right hemicolectomy due to colon cancer.  He is currently service-connected for colon cancer as due to ionizing radiation exposure.

The Veteran describes being a participant for 16 separate atmospheric nuclear tests whose duty was to place landing utility crafts within the nuclear testing zone, watching the testing aboard a sea vessel approximately 5 miles from ground zero, and returning to hose down the utility craft with sea water.  He did not wear a film badge, but recalls a Geiger counter being present and "going off like crazy" during these duties.  He recalls being able to see his arms and bones at the time of the explosion.  He also swam and showered in the sea water.  He lived in Bikini Atoll which, according to his understanding, remained radioactive.  He testified that his treating physicians have attributed his prostate cancer to his military radiation exposure.

Service connection for disability claimed as due to exposure to ionizing radiation during service can be established by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997).  First, there are certain types of cancer that are service connected on a presumptive basis if manifested in a "radiation-exposed" veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Prostate cancer is not listed among the presumptive diseases and, thus, these provisions do not apply.

Second, service connection for "radiogenic disease" may be established under 38 C.F.R. § 3.311, which creates special evidentiary development procedures to assist a claimant in developing the claim.  Prostate cancer is listed among the "radiogenic diseases" and, thus, the special development provisions apply.

Third, service connection may be granted under the general laws governing service connection claims.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1110; 1131.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service incurrence for certain chronic diseases, such as a malignant tumor, will be presumed if they become manifest to a compensable degree within a year after service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection is permitted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran describes participating in Operation WIGWAM and REDWING which was conducted in the Bikini Atoll in 1955-56.  See Form RRAIS (JF) (Radiation Risk Activity Sheet) received in May 2006.  He recalls witnessing Operation REDWING, which involved a hydrogen bomb dropped from a plane, from a distance of 5 miles on an exposed ship deck surface.  He describes the water quivering like "jello" after the detonation.  He did not wear film badges.  He lived on a landing craft utility (LTU) ship after the blasts, and swam in the atoll waters.  He also describes spending a great deal of his life in the sun, having a prior history of smoking 1 pack of cigarettes per day, and having no immediate family members who had been diagnosed with cancer or leukemia.  

The DTRA has confirmed that the Veteran participated in Operations WIGWAM and REDWING which were conducted in the Pacific Ocean in 1955 and the Pacific Proving Ground in 1956, respectively.  The DTRA noted that the process for estimating the Veteran's probable exposure involved a conservative theoretical maximum utilizing actual radiation level measurements and technical calculations from atmospheric test detonations, previous established prostate doses, bounding assumptions about exposure scenarios and radiation science fundamentals.  The dose estimates were provided on worst-case parameters and assumptions, not all of which a claimant had encountered, which provided the maximum benefit of doubt to the claimant.  Based on this information and methodology, as well as the Veteran's description of radiation risk activities, the DTRA estimated that the Veteran's ionizing radiation exposure involved 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha), and 2 rem of internal committed dose to the prostate (beta + gamma).

In a Memorandum dated December 2007, the CPHEHO, citing to Health Effects of Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990 pp. 316-318 and Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd Ed., 1995, p. 168, stated that the sensitivity of the prostate to radiogenic carcinogenesis appeared to relatively low and not clearly established.  Additionally, the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety (NIOSH) (available at the Internet at http://198.166.6/irep_niosh) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for prostate cancer.  Utilizing the cancer model for all male genitalia, the computer software calculated 99th percent values for the probability for causation of 26.39 percent and 24.92 percent, depending on the year entered for the radiation exposure.  In light of the above, the CPHEHO opined that it was unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure in service.

In a January 2008 opinion, the Under Secretary for Benefits, relying on the CPHEHO findings along with a review of the evidence, found that there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service. 

A March 2008 private medical opinion diagnosed the Veteran's moderate actinic skin damage and removal of pre-cancerous skin lesions as most likely due to ultraviolet radiation exposure while stationed in the South Pacific.

A March 2008 private medical opinion attributed the Veteran's ultraviolet radiation exposure while stationed in the South Pacific to the early development of cataracts.

Information from the U.S. Nuclear Regulatory Agency (NRA) describes three potential biological effects from ionizing radiation: 1) injured or damaged cells repair themselves resulting in no residual damage; 2) cells die, much like millions of body cells do every day, which are replaced through normal biological processes; or 3) cells incorrectly repair themselves resulting in biophysical change.  It was noted that the biological effects of low levels of radiation exposure were so small as to be undetectable.  An example was provided that a 3 millirem exposure to ionizing radiation imposes the same chance of death as spending 2 days in New York City (due to air quality), smoking 1 cigarette or eating 10 charbroiled steaks.  There is an additional section providing definitions for the units of measurement for radiation dose, such as gray, rad, rem and Sievert as well as the quality factors for particular types of radiation. 

An article entitled The Five Series Study: Mortality of Military Participants in U.S. Nuclear Weapons Tests identifies itself as based on the mortality rate of 70,000 military service man who participated in at least one of 5 selected nuclear weapons series tests, including Operation REDWING.  This study, which focused on mortality rates, found a statistically significant increased risk of mortality among participants in sea series testing as opposed to referents with a cause of death due to external causes, nasal cancer and prostate cancer.  This report also spoke to methodology deficiencies by the DTRA in estimating ionizing radiation dose exposures.

An article from the Nuclear Regulatory Commission (NRC) indicated that literature from the Department of Health and Human Services suggests a possible association between ionizing radiation exposure and prostate cancer.  It was indicated that radiation may cause cancers at high doses and high dose rates, but there was no data to unequivocally establish the occurrence of cancer following exposure to low doses or dose rates - below about 10,000 mrem (100mSv).  Nonetheless, the radiation protection community conservatively assumed that any amount of radiation may pose some risk for causing cancer and hereditary effect with a higher risk for higher radiation doses.

In January 2012, a VA examiner provided opinion that the evidence presented by the Veteran (discussed above) brought the association between radiation and prostate cancer to within the realm of possibility, which was far from a causal relationship.  By referencing two medical treatises, the examiner provided the following opinion:

Based on the amount of radiation that [the Veteran] was exposed and the timing of onset of his prostate cancer, his age is the main etiology of the prostate cancer and not the radiation exposure.  Prostate cancer incidence is very well known to increase after the age of 50.  This is based on many studies.  The range of prevalence of this cancer in a patient of his age is from 31-83%.

A March 2012 statement from a private urologist states as follows:

[The Veteran] has been treated by me for prostate cancer in the past.  He has also had a history of colon cancer.  With his exposure to radiation in the military, it is a possibility that these malignancies could be related to radiation.  We know patients get secondary malignancies after radiation therapy for pelvic malignancies so this is within the realm of possibility that both malignancies may be related to pelvic radiation...

An August 2012 VA examiner opined that the Veteran's service-connected colon cancer did not increase the Veteran's chances of prostate cancer, although there was some data suggesting that prostate cancer increases the chance of colonic polyps.  It was also opined that colon cancer did not aggravate prostate cancer, the latter of which occurred one year prior.

An October 2012 statement from the Veteran's treating private urologist states as follows:

[The Veteran] has been treated by me for prostate cancer in the past.  He has also had a history of colon cancer.  With his exposure to radiation in the military, it is at least as likely as not th[at] these malignancies would be related to this exposure....

A June 2012 private physician statement, received in August 2013, states as follows:

[The Veteran] has undergone a colon resection by me for colon cancer in April of 2005.  He has also been treated for prostate cancer.  He had significant exposure to ionizing radiation while in the military and it is a possibility that these malignancies could be related to the environment and radiation while in the military.  We know patients are more susceptible to malignancies after radiation treatment and it is possible that his exposure to radiation could have factored into his prostate and colon cancer diagnoses.  There is no evidence of recurrent colon cancer at this time.

In order to reconcile these conflicting opinions and address all issues raised, the Board sought additional opinion from VHA urologic oncologist.  The VHA physician, who is the Chief of Urology Service at the VA Medical Center in Long Beach, California, accurately summarized the factual evidence in a February 2014 report and provided the following opinion:

Although I am not an expert in radiation physiology, the consensus both in the urological community and in the literature is that prostate cancer is not a radiogenic malignancy.  In addition, there have been several recent reviews of the role of exposure to ionizing radiation in the potential causality of various solid organ cancers.  Two large studies relevant to prostate cancer, 1 from EPA in 2011 and 1 from the Australian Veterans Administration are excerpted below:

Excerpt from Australian Dept. of Veterans Affairs Report:
:12.4.8 Prostate cancer
No environmental factor is known to contribute to the occurrence of this cancer.  A possible reason for the excess in this cohort in increased intensity of surveillance for prostate cancer in the military participants.  The reported incidence of prostate cancer has risen in recent years following the introduction of PSA (prostate specific antigen) testing.  It is plausible that ex-service personnel would undergo more intensive medical surveillance and care than the general population, so that diagnosis of the cancer from PSA testing is more likely, especially in those whose condition is not causing symptoms.  This possibility is suggested by the higher incidence of prostate cancer in military members of the cohort than in civilians.

Excerpt from 2011 EPA Report:
Prostate and uterine cancers.  A lognormal prior distribution for a linear dose response parameter () assures that simulated values from the posterior distribution for that parameter will be positive.  However, for both prostate and uterine cancers, the evidence for a positive dose response is not statistically significant.

2.  Whether the Veteran's diagnosis of colon cancer ... within approximately 1 year after the prostate cancer has any significance on the probability of causation.

OPINION: Prostate cancer and colon cancer are unrelated cancers with different underlying etiologies.  Furthermore, the record does not provide any relevant family history.  The risk of prostate cancer is well known to significantly correlate positively with a family history of prostate cancer in first degree male relatives.  Finally, the incidence of clinically insignificant prostate cancer has risen over the last 2 decades primarily as a consequence of the widespread adoption of PSA screening, which has now been called into question as a recommended screening modality according to the USPSTF recommendations in May 2012.  The close proximity of the time of diagnosis of these 2 cancers is much more likely due to the co-incident screening than to causality of both cancers.  This veterans low grade (Gleason 5) prostate cancer diagnosed in 2004 would now be regarded as clinically insignificant and would just as likely as not be recommended to be actively surveyed rather than treated with radical prostatectomy.  These facts raise significant doubt that the colon cancer and prostate cancer have similar causality in this veteran.

3.  Whether the Veteran's cumulative exposure to the pelvic region in service would be sufficient to induce prostate cancer.

OPINION: The calculated exposure to the Veteran's pelvis was estimated as a total of 6.5 rem which is 65 mSv.  This is equivalent to the dose from 3-4 CT scans (20 mSv per scan) with and without contrast.  There is no evidence that the cumulative radiation exposure after 3-4 CT scans of the pelvic region leads to an increased risk of prostate cancer.

4.  The Veteran's prostate cancer definitely did not originate from the colon cancer.

(emphasis original).

Concerning direct service connection and chronic disease presumptive service connection, there is no competent lay or medical evidence that the Veteran's prostate cancer was manifested in service or in his first postservice year.  The Veteran has not alleged the onset of symptoms in service with continuity of symptomatology thereafter.  The evidence of record establishes that the Veteran's prostate cancer was first diagnosed in 2004 (more than 45 years after service).  This prolonged time interval between service separation and the earliest clinical documentation of the current disability is of itself a factor tending to weigh against a finding of service connection on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Consequently, service connection for prostate cancer on the basis that it first manifested in service, and persisted, or on a presumptive basis as listed chronic disease under 38 C.F.R. § 3.309(a), is not warranted. 

As indicated above, VA has deemed prostate cancer as a "radiogenic" disease for the purposes of entitling the Veteran to special evidentiary development per 38 C.F.R. § 3.311.  That development first determined that the Veteran was a participant in atmospheric nuclear test detonations in 1955 and 1956 with an estimated exposure to ionizing radiation of 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha), and 2 rem of internal committed dose to the prostate (beta + gamma).  The Veteran is also presumed to have been exposed to ultraviolet sunlight while serving in the Pacific Proving Ground.

The Veteran has generally disagreed with the dose estimate provided by the DTRA.  Notably, the DTRAs assessment is based, in part, upon the Veteran's description of activities along with the known circumstances of the nuclear weapons testing.  The DTRA asserts that the dose estimate provided is a conservative estimate of the Veteran's maximum probable dose which may be much higher than his actual exposure.  The Veteran has not provided evidence of his own competence to calculate his probable exposure, and has not provided an alternate estimate from a "credible source."  See 38 C.F.R. § 3.311(a)(3)(ii) (defining a credible source as a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology).  

Thus, the Board finds that the DTRA radiation dose estimate, which is provided by an expert in radiation measurement and has provided a dose estimate based on the specific facts of this case, is the most persuasive evidence regarding the Veteran's extent of ionizing radiation exposure in service.  This evidence greatly outweighs the Veteran's contentions and the articles submitted to the record.

As to causation, the Board finds evidence for and against the claim.  The most persuasive evidence consists of the opinions of the CPHEHO in December 2007 and the VHA expert in February 2014.  The CPHEHO opinion determined that it was unlikely that the Veteran's prostate cancer could be attributed to his ionizing radiation exposure.  This opinion is based upon knowledge of the amount, rate and type of the Veteran's ionizing radiation exposure during weapons testing in light of all other relevant risk factors disclosed by the record.  In addition, the opinion is supported by reference to two separate medical treatise sources as well as a computer software calculation of probability.  This opinion is deficient to the extent that it did not consider the effects of the Veteran's exposure to ultraviolet radiation.

The VHA expert opines that the Veteran's prostate cancer is not due to his cumulative radiation exposure (including ultraviolet radiation), and that there was significant doubt as to a similar causality underlying his prostate cancer and colon cancer.  This opinion is based upon knowledge of the amount, rate and type of the Veteran's ionizing radiation exposure during weapons testing, consideration of his sun exposure in service, and all other relevant risk factors disclosed by the record.  In addition, the opinion is supported by reference to two separate medical studies.

On the one hand, the Veteran has provided opinion from his private urologist that it is at least as likely as not that his malignancies, both colon cancer and prostate cancer, are related to his military radiation exposure.  Similarly, the physician who performed a colon resection for cancer has stated that it is a "possibility" that the Veteran's colon and prostate cancers could be related to military radiation exposure.  Both physicians noted that patients were known to be susceptible to malignancies after radiation therapy.

However, a close review of these opinions reflects that neither examiner is shown to have knowledge of the amount, rate and type of the Veteran's ionizing radiation exposure during weapons testing which, according to VACEH, supra, is a major consideration in determining whether radiation exposure is a contributing factor to a malignancy.  In a case such as this, where the medical treatise materials discuss a relatively low sensitivity of the prostate to radiogenic carcinogenesis, the lack of understanding of the actual amount, rate and type of ionizing radiation exposure significantly lowers the probative value of the opinion - particularly when compared to the examiner opinions which specifically consider this necessary information.  

Additionally, the original March 2012 opinion described the causal relationship between ionizing radiation exposure and prostate cancer as "within the realm of possibility" while the August 2013 examiner discussed a "possibility" of such a relationship.  These opinions tend to be couched in speculative words as opposed to the direct and unwavering opinions by the CPHEHO and VHA examiners.

Overall, as it pertains to a causal relationship between the Veteran's prostate cancer and ionizing radiation exposure, the Board finds that the opinions of the CPHEHO in December 2007 and the VHA expert in February 2014 substantially outweigh the private examiner opinions.  In so holding, the Board is cognizant of the very low threshold for substantiating a claim for VA benefits - only requiring an approximate balance of evidence for and against a claim - and that there is no need for a medical principle to have reached the level of scientific consensus to support a claim.  See Wise v. Shinseki, 26 Vet. App. 517, 530-32 (2014).  Here, the VHA examiner did rely, to a certain extent, on the accepted view of the urologic community but the entirety of the reasoning was not dependent upon that view.  More importantly, the private medical opinions are significantly less persuasive than the CPHEHO and VHA expert opinions as they did not take into account the actual amount, rate and type of ionizing radiation exposure of the Veteran.

Additionally, the Board has considered the Veteran's arguments and Internet articles which he submitted in support of his claim.  The Veteran argues that his being diagnosed with both prostate cancer and colon cancer demonstrates a higher probability of both being due to ionizing radiation.  The Internet articles also have some probative value as they discuss some evidence tending to show a higher prostate cancer rate among military participants of nuclear weapons testing.  However, the Board places substantially greater probative weight to the opinions of the CPHEHO and VHA expert as they have greater training and expertise than the Veteran in discussing an issue of medical etiology and, unlike the Internet articles, they provided an opinion on the specific facts of this case.

Overall, the Board finds that the preponderance of the evidence is against the service connection claim for prostate cancer as being due to in service ionizing radiation exposure.  

As mentioned above, the Veteran has been awarded service connection for colon cancer.  Unlike prostate cancer, colon cancer is among the diseases subject to presumptive service connection for a radiation-exposed Veteran.  See 38 C.F.R. § 3.309(d)(2)(xix).  Here, the Veteran was diagnosed with prostate cancer one year previous to colon cancer and there is no evidence that prostate cancer is due to metastasis from the colon cancer.  See generally Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998) (presumptive service connection refers to the primary cancer cite and not a metastatic site).

An August 2012 VA examiner provided opinion that the Veteran's service-connected colon cancer did not increase his chances of developing prostate cancer, and that the service-connected colon cancer did not aggravate the prostate cancer.  The VHA expert specifically considered whether there was any significance in the diagnosis of both conditions in such proximity, and he stated that the prostate cancer definitely did not originate from the colon cancer.  There is no medical opinion to the contrary.  To the extent the Veteran believes otherwise, the Board places substantially greater probative weight to the medical opinions as these examiners have greater training and expertise than the Veteran in discussing an issue of medical etiology.  Thus, the Board also finds that service connection for prostate cancer as proximately due to colon cancer is not warranted.

In conclusion, the Board finds that the Veteran's prostate cancer was not manifested in service or in the first postservice year, and is not shown to be related to his active service, including exposure to ionizing radiation therein, or to be caused or aggravated by service-connected colon cancer.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for prostate cancer, status post prostatectomy, to include as due to ionizing radiation exposure, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


